DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 18, 2022 has been entered.
 Response to Amendment
In response to the amendment received March 18, 2022:
Claims 4 and 8-16 are pending. Claims 1-3 and 5-7 have been cancelled as per applicant’s request.
The core of the previous rejection is maintained with slight changes made in light of the amendment. All changes to the rejection are necessitated by the amendment.
	Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4, 9, 11 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0104204) in view of Xuan (CN 108063217A) and Chen et al. (US 2017/0244102). The English machine translation of Xuan is attached and is referenced below. 
Regarding Claim 4, Zhamu et al. teaches an alkali metal battery wherein the alkali metal can be K (i.e. potassium ion battery) (Para. [0019]) and can have a liquid electrolyte of aqueous liquid (Para. [0045]) (i.e. the aqueous electrolyte solution comprising water, a cathode (Fig. 1E, #368) and an anode electrode (Fig. 1E, #364) (Para. [0032]) and a porous separator (Fig. 1E, 366) (i.e. which contains the aqueous electrolyte solution pores, and thus, the electrolyte solution is in contact with both the cathode and anode).
Zhamu et al. does not teach a potassium pyrophosphate dissolved in water in the electrolyte solution.
However, Xuan et al. teaches use of potassium pyrophosphate in a concentration of 0.1-10 mol/L in a potassium ion battery (Para. [0109-110]) (thus, 0.1-10 mol per kilogram of water, as 1 kg water = 1 L water) which is overlapping with the claimed range. It would have been obvious to use potassium pyrophosphate as the potassium salt as it would provide potassium ions to be used by the potassium cell (Para. [0078]), and has better safety performance and a reduced cost (Para. [0080]). Also, it would have been obvious to include the potassium pyrophosphate at this concentration because the ion concentration affects the performance of the electrolyte and if the concentration is too low, ion transport performance is poor and conductivity is high, if it is too high, viscosity of the solution increase which in turn reduces conductivity (Para. [0111]). Also, it would have been obvious to use potassium pyrophosphate in an aqueous electrolytic solution as potassium pyrophosphate is water soluble. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Zhamu et al. further teaches Ti foam can be used as an anode current collector layer (Para. [0150]), the anode electrode having an anode current collector layer (Para. [0031]) and a sheet of potassium-coated graphene film (i.e. a layer containing carbon material) was used as the anode active material. 
Zhamu et al. does not teach a covering layer containing carbon material on an anode current collector surface.
However, Chen et al. teaches a battery comprising an anode cathode and an aqueous electrolyte (Para. [0072]) wherein the anode comprises a porous layer formed on the anode (i.e. covering layer comprised on the anode) wherein the porous layer is formed of a carbon material (Para. [0156]). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhamu et al. to incorporate the teaching of the porous layer comprised of a carbon material of Chen et al., on the side where the aqueous electrolyte solution is arranged because the layer provides a large specific surface area for the deposition of active ions (Para. [0074]) and the carbon material provides strong adsorption capacity (Para. [0157]). The porous layer comprised of a carbon material of Chen et al. would have an expectation of success in a potassium battery, as Chen et al. teaches a Li or Na ion battery (Para. [0130]), which are also alkali metals having similar chemical properties, thus, the porous layer comprised of a carbon material would also reasonably be expected to provide an area for the deposition of active ions of potassium.
Regarding Claim 9, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Chen et al. further teaches the porous layer (i.e. covering layer) comprises ketjen black, acetylene black, carbon nanotube, carbon fiber (Para. [0156-0157]). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Chen et al. cited herein.
Regarding Claim 11, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Chen et al. further teaches the porous layer (i.e. covering layer) contains a binder (Para. [0158], lines 1-3). See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Chen et al. cited herein.
Regarding Claims 13 and 14, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Zhamu et al. does not teach a potassium pyrophosphate dissolved in water in the electrolyte solution.
However, Xuan et al. teaches use of potassium pyrophosphate in a concentration of 0.1-10 mol/L in a potassium ion battery (Para. [0109-110]) (thus, 0.1-10 mol per kilogram of water, as 1 kg water = 1 L water) which is overlapping with the claimed range. It would have been obvious to use potassium pyrophosphate as the potassium salt as it would provide potassium ions to be used by the potassium cell (Para. [0078]), and has better safety performance and a reduced cost (Para. [0080]). Also, it would have been obvious to include the potassium pyrophosphate at this concentration because the ion concentration affects the performance of the electrolyte and if the concentration is too low, ion transport performance is poor and conductivity is high, if it is too high, viscosity of the solution increase which in turn reduces conductivity (Para. [0111]). Also, it would have been obvious to use potassium pyrophosphate in an aqueous electrolytic solution as potassium pyrophosphate is water soluble. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Regarding Claims 16, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Zhamu et al. as modified by Xuan does not explicitly teach a potential window of an aqueous electrolyte solution.
However, the range of the potential window of the electrolyte solution either (a) be expected to be in range of from -1.09 to -1.12 V (vs. Ag/AgCl) on the reduction side and in a range of from 0.83 to 0.87 V (vs. Ag/AgCl) on the oxidation side at a temperature of 25 degrees Celsius, or (b) differences in the potential window would be slight differences in ranges that would be obvious.
With respect to (a): When the structure or composition is substantially identical to that of the claims of the instant invention, claimed properties or functions are presumed to be inherent (MPEP §2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the prior art discloses all the limitations of a claim (in this case, the aqueous electrolyte solution) except for a property (in this case, the potential window).
With respect to (b): If it is shown that such characteristics are not present, then any differences (regarding the potential window) would be small and obvious. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Werthesm, 541 F.2d 257, 191 USPQ 90 (CCPA 1978); In re Woodruff, 919 F.2d 1575, 16 USPG2d 1934 (Fed. Cir. 1990).’’ See MPEP §2144.05(I).
Claim 8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0104204) in view of Xuan (CN 108063217A),  as applied to claim 4 above, and further in view of Yamashita et al. (US 2017/0271717).
Regarding Claim 8 and 12-13, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Zhamu et al. as modified by Xuan teaches an aqueous electrolyte solution with a concentration of potassium pyrophosphate dissolved in water no less than 2 and no more than 7 mol per kilogram of the water, as explained above. Accordingly, a pH no more than 13 would either (a) be expected or (b) it would be obvious.
Reasons regarding (a):
The aqueous electrolyte solution of Zhamu et al. as modified by Xuan would be expected to satisfy the condition of a pH of no less than 7 and no more than 12 as the potassium pyrophosphate concentration in the water, thus the concentration of hydrogen ions would be the same. Therefore it is expected that the aqueous electrolyte solution of Zhamu et al. as modified by Xuan would satisfy this pH condition as the concentration of potassium pyrophosphate in the water are the same as the instant claims. 
Reasons regarding (b):
If it is shown that such pH value is not present, Yamashita et al. teaches an aqueous electrolyte solution (Para. [0070]) for a secondary battery (Para. [0017]) wherein it is preferable that the aqueous electrolyte solution has a pH of 4 to 13 (overlapping with the claimed range). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the aqueous electrolyte solution Zhamu et al. as modified by Xuan to incorporate the teaching of a pH of 4 to 13, as too low of a pH causes decomposition of active material to progress easily because the electrolyte solution is acidic and when a pH is more than 13, the electrolysis of the aqueous solvent progresses easily. Zhamu et al. also mentions suppressing the decomposition reaction of the solvent (Para. [0143], lines 8-12).
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).”  See MPEP §2144.05(I). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al. (US 2017/0104204) in view of Xuan (CN 108063217A) and Chen et al. (US 2017/0244102), as applied to claim 4 above, evidenced by CRC Handbook of Chemistry and Physics, 2005. 
Regarding Claim 10, Zhamu et al. as modified by Xuan teaches all of the elements of the current invention in claim 4 as explained above.
Chen et al. further teaches the porous layer (i.e. covering layer) comprises a carbon material (Para. [0156-0157]). Chen et al. does not explicitly teach a work function of the carbon material is as high as 5 eV.
However, the carbon material having a work function as high as eV is expected. When the structure or composition recited in the reference is substantially identical to that of the claims of the instant invention, claimed properties or functions presumed to be inherent (MPEP §2112-2112.01). A prima facie case of either anticipation or obviousness has been established when the reference discloses all the limitations of a claim (in this case, the carbon material) except for a property or function (in this case, the work function). Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was made for the carbon material to have a work function as high as 5.0 eV since it was known in the art for carbon material to have a work function as high as 5.0 eV as evidenced by CRC Handbook of Chemistry and Physics, 2005, pg. 12-124. 
See the rejection to claim 4 for full details of the combination, incorporated herein but not reiterated herein for brevity’s sake; this reasoning is applicable to the specific example of Chen et al. cited herein.
Response to Arguments
Applicant's arguments filed March 18, 2022 have been fully considered but they are not persuasive. 
The Declaration under 37 CFR 1.132 filed March 18, 2022 is insufficient to overcome the rejection of claims 4 and 8-12 based upon Zhamu et al. (US 2017/0104204) in view of Xuan (CN 108063217A) as set forth in the last Office action because:  Although the Declaration demonstrates concentrations of potassium pyrophosphate above 7 mol/kg could not be used normally in a battery, the burden to establish unexpected results as required by MPEP 716.02 has not been met .
Specifically, the Applicant has not established that the differences in results in the range of no less than 2 mol per kilogram to no more than 7 mol per kilogram of potassium pyrophosphate are in fact unexpected and unobvious and of both statistical and practical significance as compared to results less than 2 mol per kilogram of potassium pyrophosphate. Applicant’s Table 1 shows the difference between the potential window on the reduction side at 1 mol per kilogram of potassium pyrophosphate and 2 mol per kilogram of potassium pyrophosphate appears to be a 0.04 V difference, which is less than a 5% change. See MPEP 716.02(b)I. Additionally, data in Table 1 is only provided for concentrations of 0.5 mol per kilogram and 1 mol per kilogram of potassium pyrophosphate. A concentration of 1 mol per kilogram of potassium pyrophosphate is much lower 2 mol per kilogram of potassium pyrophosphate and thus, there is insufficient data below the claimed range to demonstrate the criticality of the claimed range. See MPEP 716.02(d). In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness. Therefore, the Examiner maintains the obviousness rejections and upholds the rejection to the independent claim, as above. 
Applicant argues that the dependent claims are distinct from the prior art of record for the same reason as the independent claim.
	Examiner respectfully disagrees.  The rejection with respect to the independent claim has been maintained, and thus the rejections to the dependent claims are maintained as well.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMINDO CARVALHO JR. whose telephone number is (571)272-5292. The examiner can normally be reached Monday-Thursday 7:30a.m.-5p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.C./Examiner, Art Unit 1729            

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729